DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 9/28/2020.  Claims 1-7 and 15-20 have been withdrawn.  Claims 8-14 are currently pending and have been examined.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a method for of paying for postage comprising determining a postage rate, classified in G07B 2017/0037.
II. Claims 8-14, drawn to a method for tracking a payment status of pre-printed postage, classified in G07B 17/00661.
III. Claims 15-20, drawn to a method of processing pre-printed postage including communicating a use message to a postage-payment service database terminal, classified in G07B 2017/00443.
The inventions are independent or distinct, each from the other because: Inventions I, II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as paying for postage, subcombination II has separate utility such as tracking payment status, and subcombination III has separate utility such as processing pre-printed postage.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be 
A telephone call to Mr. Jason Howard, Reg. No. 62,120, on December 27, 2021 to request an oral election to the above restriction requirement, resulted in an election of invention II, with claims 8-14 readable thereon, without traverse, being made by Mr. Howard on 1/3/2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to because of the following minor informalities:
“FIG. 12” is listed twice on Fig. 12; and 
The four inventors listed on the top of all of the figures include additional inventors from the two inventors listed on the ADS.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The method of claim 8 is within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Claim 8 recites:

8. A method for tracking a payment status of pre-printed postage, comprising: 
receiving a payment message that comprises a postage value and a unique identifier associated with an instance of pre-printed postage; 
performing a first update to a record in a postage-payment service to associate the unique identifier with the postage value; 
receiving a use message from a carrier that received an item with the instance of pre-printed postage affixed to the item; and 
performing a second update to the record in the postage-payment service to indicate the instance of pre-printed postage was used. 


Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claim 8, since this claim only contains mere instructions to implement the abstract idea on a computer in its ordinary capacity for a commercial interaction (e.g., to receive, store, or transmit data), the disclosure in Fig. 14 of an exemplary computing environment does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claim 8 does not pertain to an improvement in the functioning of the computer itself or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claim 8, this claim recites well understood, routine, conventional activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, use of pre-printed postage and payment is notoriously well known as evidenced by the references cited on the PTO-892 and the dozens of references cited in the IDSs submitted by the Applicant.  Moreover, the computing environment of claim 8 is comprised of known devices, as discussed in paragraph [0125] of the 
In view of the above analysis, independent claim 8 is not patent eligible.  Dependent claims 9-14 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and WURC activity, and are also not patent eligible.  Specifically, claims 9-14 merely refine the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 2106.05(f)) using WURC activity such as the use of conventional interactions in a delivery fee transaction (2B).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bentley (US 9,922,467).
Claim 8 recites:
A method for tracking a payment status of pre-printed postage, comprising: (Bentley, Fig. 4, 15:40, process; Fig. 5, 17:50, process) 

performing a first update to a record in a postage-payment service to associate the unique identifier with the postage value; (Bentley, Fig. 4, 17:45-17:49, payment information associated with unique identifier confirmed at 424)
receiving a use message from a carrier that received an item with the instance of pre-printed postage affixed to the item; and (Bentley, Figs. 1 and 5, 18:32-18:44, central unit receives information encoded from unique identifier)
performing a second update to the record in the postage-payment service to indicate the instance of pre-printed postage was used.  (Bentley, Fig. 5, 19:1-19:11, item is processed for delivery)
Claim 9 recites:
The method of claim 8, wherein the method further comprises, subsequent to performing the second update, transferring payment for the postage value to the carrier.  (Bentley, Figs. 1 and 5, 18:56-18:67, receiving a payment in a payment system; 8:22-8:49, credit card and BillMe Later; Fig. 1, 8:50-9:6, user’s account provides for later billing)
Claim 10 recites:
The method of claim 8, wherein the unique identifier was in the postage- payment service database prior to receiving the use message.  (Bentley, Fig. 1, 9:19-9:47, unique identifier can be generated by central unit 110 and stored in memory 120)
Claim 11 recites:
The method of claim 8, wherein the use message also identifies a purchaser of the instance of pre-printed postage and destination information.  (Bentley, Fig. 1, 14:31-14:52, user provides sender information and recipient/destination information)
Claim 12 recites:
The method of claim 8, further comprising sending a message to a payment system indicating that the instance of pre-printed postage has been processed by the carrier.  (Bentley, Fig. 1, 8:50-9:6, distribution system 150 queries payment system 140)
Claim 13 recites:
The method of claim 8, wherein the payment message is received from a computing device associated with a user of the instance of the pre-printed postage.  (Bentley, Fig. 1, 7:13-7:43, user interface 130)
Claim 14 recites:
The method of claim 13, wherein the record in the postage-payment service comprises an indication that the pre-printed postage has been printed.  (Bentley, Figs. 1 and 2A, 10:54-11:12, pre-printed unique identifiers 220)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Garbos (US 2019/0180520) discusses activatable postage, Title.
Heiden (US 2011/0071944) discusses a mailing label with machine readable mechanism, Fig. 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481. The examiner can normally be reached M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on (571)272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/





/DAVID P SHARVIN/Primary Examiner, Art Unit 3692